

EXHIBIT 10.3
 
SETTLEMENT AGREEMENT AND GENERAL RELEASE


This SETTLEMENT AGREEMENT AND GENERAL RELEASE (the “Settlement Agreement”) is
entered into as of March 30, 2007, by and between PlanetLink Communications,
Inc., a Georgia corporation (the “Company”) and Michael Fulda (the "Holder").


WHEREAS, Holder is the owner of record of 1,041,667 shares of PlanetLink
Communications, Inc. Series A Preferred Stock (the “Preferred Shares”);


WHEREAS, the Company has determined that it would be in the best interest of
PlanetLink Communications, Inc. to cancel the Preferred Shares;


WHEREAS, the parties desire to cancel the Preferred Shares in consideration for
$100,000 paid to the Holder and the Holder’s release of any and all claims, if
any, against the Company subject to the terms and conditions hereof;


NOW THEREFORE, in consideration of the premises and the undertakings set forth
herein, and intending to be fully bound hereby, the parties agree:


1. Effective as of the date hereof, any and all agreements of whatever kind
between the Company and the Holder are hereby cancelled and terminated and shall
have no further force or effect. Neither the Company nor the Holder shall have
any further rights or obligations under any such agreements with respect to
payment or other obligations. Upon the payment of all amounts set out in Section
2 below, the Holder shall deliver all certificates representing the Preferred
Shares to Trombly Business Law at 1320 Centre Street, Suite 202, Newton, MA
02459.


2. In satisfaction of any claims by or obligations to the Holder, including
attorneys fees or costs, and for termination of the Agreement and delivery of
Preferred Share certificates, the Company hereby agrees to pay to the Holder a
total of $100,000 (the “Settlement Payment”) within 3 business days of receipt
by the Company of this executed Settlement Agreement and upon receipt by the
Company of the following:


2.1 Written confirmation that the Holder will deliver Preferred Share
certificates to Trombly Business Law at 1320 Centre Street, Suite 202, Newton,
MA 02459; and


2.2 Written confirmation that the Holder has not pledged, promised, loaned,
 hedged, hypothecated or otherwise granted rights in the Preferred Shares to any
 other party; and


2.3 A signed settlement agreement from Sean Fulda in substantially the same form
as this Settlement Agreement.


2.4 Additionally, the Holder shall deliver all Preferred Share certificates to
the Company so that the Company may cancel the Preferred Shares.




3. For and in consideration of such Settlement Payment by the Company, the
Holder (for himself and his respective past, present and future administrators,
affiliates, agents, assigns, attorneys, directors, employees, executors, heirs,
insurers, parents, partners, predecessors, representatives, servants,
successors, transferees, and all persons acting by, through, under or in concert
with any of them) agrees to perform the obligations set forth in this Settlement
Agreement and hereby absolutely and irrevocably releases, waives, relinquishes,
renounces and discharges forever the Company and its past, present and future
administrators, affiliates, agents, assigns, attorneys, directors, employees,
employers, executors, heirs, insurers, officers, managers, parents, partners,
predecessors, representatives, servants, shareholders, subpartners,
subsidiaries, successors, transferees, underwriters, clients, customers, and
each of them, and all persons acting by, through, under or in concert with any
of them from any claims, obligations or amounts due to the Holder.
 
 
 

--------------------------------------------------------------------------------

 
 
4. This Agreement sets forth the entire agreement of the parties relating to the
subject matter hereof and supersedes any other agreement verbal or written. Both
the Company and the Holder acknowledge that they have consulted legal counsel
regarding the contents and effect of this Settlement Agreement and that they are
entering into this Settlement Agreement knowing that doing so will terminate
their right to assert any legal claims against the other party in the future.


5. This Settlement Agreement shall be governed by and construed in accordance
with the laws of the State of Georgia, without regard to conflicts of laws
principles that would result in the application of the substantive law of
another jurisdiction. This Settlement Agreement may not be amended or modified
except by an instrument in writing signed by each party.


6. As further consideration for this Release, the Company and the Holder, for
themselves and each of their respective successors and assigns, hereby agree,
represent, and warrant that the matters released herein are not limited to
matters that are known or disclosed, and the Company and the Holder hereby waive
any and all rights and benefits that they now have or in the future may have
conferred upon them by virtue of the provisions of Section 1542 of the Civil
Code of the State of California (or any other statute or common law principles
of similar effect), which Section provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR


In this connection, the Company and the Holder hereby agree, represent, and
warrant that they realize and acknowledge that factual matters now unknown to
them may have given or may hereafter give rise to causes of action, claims,
demands, debts, controversies, damages, costs, losses, and expenses that are
presently unknown, unanticipated, and unsuspected, and they further agree,
represent, and warrant that this Release has been negotiated and agreed upon in
light of that realization and that, except as expressly limited above, they
nevertheless hereby intend to release, discharge, and acquit each other from any
such unknown causes of action, claims, demands, debts, controversies, damages,
costs, losses, and expenses.


THE PARTIES AGREE THIS RELEASE MAY BE DELIVERED AND/OR RETURNED BY TELEPHONE
FACSIMILE IN ONE OR MORE COUNTERPART COPIES, AND THE PARTIES MAY RELY UPON THE
SIGNATURES HERETO WHETHER IN ORIGINAL OR FACSIMILE COPY.
 
Dated: March 30, 2007

          By: Holder                  By:  /s/ Michael Fulda      

--------------------------------------------------------------------------------

Name: Michael Fulda
           

By: PlanetLink Communications, Inc. and duly authorized to sign:                
By:  /s/ M. Dewey Bain      

--------------------------------------------------------------------------------

Name: M. Dewey Bain
     
Title: Chief Executive Officer
     

 
 

--------------------------------------------------------------------------------

 